DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed July 30, 2021.  Claims 1-21 are pending in this case.  Claims 1, 6, 8-10, 13, 15-17, and 20 are currently amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 14, 2021, and August 18, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments, see REMARKS, filed July 30, 2021, with respect to the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 6 and 8-21, as currently amended, have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 6 and 8-21, as currently amended, have been withdrawn. 
Applicant's arguments filed July 30, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-21, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The use of the additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate 
Applicant argues, regarding claims 1, 8, and 15, as currently amended, that nothing in the cited references teaches, discloses or suggests “a cloaked identifier corresponding to the request for validating the one or more data items”.
Examiner respectfully disagrees.
Winner teaches a cloaked identifier corresponding to the request for validating the one or more data items. (fig.1, par 32 receiving, from die online system 140 an anonymous identifier and sending it the anonymous identifier to the third-party system 105 to login].
Applicant’s further arguments with respect to claim(s) 1, 8, and 15, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 15-21 are directed to a server or system, claims 1-7 are directed toward a method, and claims 8-14 are directed toward a non-transient computer-readable medium. Therefore, the claims fall within the four statutory categories of invention. 
The claims are directed to verifying information about a user to carry out a transaction.
Specifically, the claims recite determining an entity that can verify information about a user, sending a verification request to the entity, receiving the response and forwarding the response to the user. This would fall within the certain methods of organizing human activity grouping of abstract ideas because it involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authorizing a transaction for value, which is a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as processor, storage, and communication platform, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of recite determining an entity that can verify information about a user, sending a verification request to the entity, receiving the response and forwarding the response to the user. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. As discussed above, taking the claim elements separately, the processor, storage and communications platform perform the steps or functions of determining an entity that can verify information about a user, sending a verification request to the entity, receiving the response and forwarding the response to the user. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).  Therefore, the claim is not patent eligible.
Dependent claims, 2-7, 8-14, and 16-21 further describe the abstract idea of verifying information about a user to carry out a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 -
Claim 8 recites the limitation "the machine" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane (US 2018/0276674) in view of Minter et al (US 2016/07359), LaSalle et al (US 2003/0046097), and further in view of Winner (US 2016/0065541).
Regarding claims 1, 8, and 15 –
Ramatchandirane discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for secure data management by a transaction engine, comprising:
receiving, by the transaction engine from a record owner via the communication platform, a request for validating one or more data items related to the record owner in order to carry out a transaction involving the record owner and a service provider; (par 237-239, 246-247 (receiving a proposed transaction), also, fig28, fig29A)
authenticating, by the transaction engine, the record owner based on biometric information or non-biometric information; (par 61, 233)
sending, by the transaction engine, the request to the trusted entity with first information related to the record owner; (par 240, 250, transmitting a request including a including the proposed transaction to remote payment server)
obtaining, by the transaction engine from the trusted entity, a cloaked identifier; (par 168-175 “code”, 247) and
forwarding, by the transaction engine via the communication platform, the cloaked identifier to the record owner to cause the service provider to validate the one or more data items with the trusted entity via the transaction engine. (par 168-175, 247-250).
Ramatchandirane does not specifically disclose wherein the transaction engine is different from the record owner and the service provider.
Minter, however, discloses wherein the transaction engine is different from the record owner and the service provider. (Fig1, par 40-57, also par 35).
It would be obvious to one of ordinary skill in the art to combine the method/system of Ramatchandirane with the separate devices of Minter motivated by the desire to better protect privacy, and given that an attack on one device is less likely to affect the other devices if the said devices are separate rather than integral.
Ramatchandirane does not specifically teach if the authenticating is successful, determining, by the transaction engine, a trusted entity that is in possession of the one or more data items.
LaSalle teaches if the authenticating is successful, determining, by the transaction engine, a trusted entity that is in possession of the one or more data items. (par 10, 63-64, 68, cl 24, also par 48)
It would be obvious to one of ordinary skill in the art to combine Ramatchandirane with LaSalle in order to for a user to make an informed decision whether to enter into a business/transactional relationship. (LaSalle, par 6)
Ramatchandirane in view of LaSalle does not specifically teach a cloaked identifier a cloaked identifier corresponding to the request for validating the one or more data items.
Winner teaches a cloaked identifier corresponding to the request for validating the one or more data items. (fig.1, par 32 receiving, from the online system 140 an anonymous identifier and sending it the anonymous identifier to the third-party system 105 to login].
It would have been obvious to one of ordinary skill in the art at the time to modify Ramatchandirane’s system to further comprise the limitations, as disclosed by Winner, to provide anonymous login of the user into a third-party service provider (Winner abs, par 3-4).
Regarding claims 2, 9, and 16 –
Ramatchandirane discloses receiving, from the service provider via the communication platform, a request for a validation response with respect to the one or more data items with the cloaked identifier and second information associated with the request for a validation response; (par 246-250)
sending the request for the validation response, the cloaked identifier, and the second information to the trusted entity; (par 246-250)
receiving, from the trusted entity via the communication platform, the validation response; (par 251-252) and
forwarding, to the service provider via the communication platform, the validation response. (par 251-252)
Regarding claims 3, 10, and 17 –
Ramatchandirane discloses forwarding the validation response to the record owner. (par 251-252)
Regarding claims 4, 11, and 18 –
Ramatchandirane discloses that the cloaked identifier comprises at least one of:
a record owner identifier comprising a string of pseudo-random characters that is ephemeral; (par 247) and
a contextual identity comprising one or more parameters related to the transaction. (par 247)
Regarding claims 5, 12, and 19 –
Ramatchandirane discloses wherein the second information related to the request for the validation response includes at least one of:
date/time at which the request for the validation response is sent; geographical location where the request for the validation response is initiated; an inquiry directed to each of the one or more data items which is the basis of the validation response; and a response type associated with the inquiry for 
Regarding claims 6, 13, and 20 –
Ramatchandirane discloses that at least one of the one or more data items is associated with at least some access limitation which is to be satisfied before  the one or more data items are validated. (par 247, determining a limited amount of time for validation of a transaction code, par 69, 277, determining locations associated with the transaction request prior to allowing access to user’s record for further verification)
Regarding claims 7, 14, and 21 –
Ramatchandirane discloses that at least some of the second information is to be used to determine the at least some access limitation associated with the at least one of the one or more data items is satisfied. (par 247, determining that the limited amount of time for validation of a transaction code is still valid).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stefik et al (US 5,629,980) teaches systems for controlling the distribution and use of digital works.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685